Citation Nr: 0939560	
Decision Date: 10/19/09    Archive Date: 10/28/09

DOCKET NO.  06-04 918	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wichita, 
Kansas


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Van Stewart, Counsel




INTRODUCTION

The veteran had active military service from October 1962 to 
June 1965.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a September 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Wichita, Kansas.

This case was remanded by the Board in July 2007.  The 
Board's remand orders required, among other things, that the 
agency of original jurisdiction (AOJ) notify the Veteran that 
he should provide any evidence in his possession that 
pertains to the claim in accordance with 38 CFR § 3.159(b)(1) 
(2006).  This specific Board remand order was not complied 
with.  However, because this specific requirement was 
eliminated from the regulation subsequent to the Board's 
remand, this notification is no longer required.  


FINDING OF FACT

The veteran does not have PTSD that is related to his 
military service.


CONCLUSION OF LAW

The veteran does not have PTSD that is the result of disease 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 
3.303, 3.304(f), 4.125(a) (2009).  




REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  VCAA notice should be 
provided to a claimant before the initial unfavorable AOJ 
decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  But see Mayfield v. Nicholson, 19 Vet. App. 103, 128 
(2005) (Mayfield I), rev'd on other grounds, Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) (when VCAA notice 
follows the initial unfavorable AOJ decision, subsequent RO 
actions may "essentially cure[] the error in the timing of 
notice").

The Board notes that the Veteran was apprised of VA's duties 
to both notify and assist on six different occasions 
beginning in July 2003, shortly after the Veteran filed his 
claim, and ending in August 2007, immediately after the 
Board's remand.  (Although the complete notice required by 
the VCAA was not provided until after the RO adjudicated the 
appellant's claims, any timing errors have been cured by the 
agency of original jurisdiction (AOJ) subsequent actions.  
Id.)

Specifically regarding VA's duty to notify, the notifications 
to the Veteran apprised him of what the evidence must show to 
establish entitlement to PTSD resulting from in-service 
sexual assault, what evidence and/or information was already 
in the VA's possession, what additional evidence and/or 
information was needed from the Veteran, what evidence VA was 
responsible for getting, and what information VA would assist 
in obtaining on the Veteran's behalf.  

The Veteran was apprised of the criteria for assigning 
disability ratings and for award of an effective date.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The 
AOJ also provided a statement of the case (SOC) and two 
supplemental statements of the case (SSOCs) reporting the 
results of its reviews of the issues on appeal and the text 
of the relevant portions of the VA regulations.  

Regarding VA's duty to assist, the AOJ obtained the Veteran's 
service treatment record (STR) file, including his mental 
health records, and post-service medical records, and secured 
an examination in furtherance of his claim.  The Veteran was 
also afforded a hearing at the Regional Office, and another 
before the undersigned Veterans Law Judge, the transcripts of 
which are of record.  In a statement dated in October 2008 
the Veteran indicated that he had no other information or 
evidence to submit.  VA has no duty to inform or assist that 
was unmet. 

II.  Background  

The Veteran  contends that he was raped in August 1964 by 
three fellow servicemen, the identity of whom he avers he 
does not know.  There is no evidence in either his STRs or 
his in-service mental health records of the claimed assault.  
He contends that he had been told by his assailants that if 
he reported the attack he would be killed.  

The Veteran's STRs show no record of post-assault treatment.  
There is a report of treatment in emergency sick call at 0300 
hours on the date the Veteran contends he was raped.  The 
brief entry noted that the Veteran fell in his room, and had 
a laceration over his right eye, and a small laceration 
inside his mouth.  He was sutured, and told to return to the 
clinic in two days for suture removal.  The Veteran's 
separation examination report, dated in June 1965, contains 
no information relevant to this claim except that his 
psychiatric clinical evaluation was reported as normal.  

The Veteran's service mental health treatment records consist 
of two documents by the same psychiatrist, dated the summer 
before the alleged rape.  In the first, a clinical report, 
the Veteran was identified as a self-referral who complained 
that he intensely disliked his work as a scrub assistant in 
the operating room, and reported a mild fear of closed-in 
places.  The psychiatrist noted that the Veteran seemed to be 
mildly passive aggressive, and that his excessive concern 
about working in the operating room seemed to be related to 
his disinterest in this type of work.  Another document dated 
in the following month, which appears to be a memorandum to 
another office, echoed the earlier report, and recommended 
that the Veteran be removed (transferred) from his operating 
room workplace.  

The Veteran's service personnel records show that he was 
promoted once while in service; there are no reports of any 
disciplinary actions.  The record contains three performance 
reports that show steady progression is his performance 
qualities.  The last, which covered the period during which 
the alleged assault took place, was dated in January 1965, 
and showed improved marks in four of six graded areas, with 
no lowered performance grades.  The accompanying comments by 
his immediate superior, which were concurred in by the chain 
of command, were laudatory, and noted that the Veteran had 
the qualifications to assume the responsibilities of the next 
higher grade, and was a very good airman with great value to 
the Air Force.  

Private medical records identified by the Veteran show that 
he began being seen for depression as early as 1976.  A 
summary of treatment by the Iroquois Center for Human 
Development in Greensburg, Kansas, noted that the Veteran was 
first seen at the Kiowa County Memorial Hospital in 1976, 
complaining of being very distressed.  He also reported being 
in financial difficulty related to two stores that he owned 
and operated.  

A private treatment report, dated in July 1994, reported that 
the Veteran complained of panic attacks and violent dreams in 
the last two weeks related to concern with paying bills that 
sometimes felt overwhelming.  

The Veteran's VA medical records date from October 1965, when 
he was examined for earlier claims, including a subsequently 
denied claim for service connection for anxiety and 
depression.  VA records show ongoing treatment more recently 
for a variety of disorders and disabilities, including major 
depressive disorder and PTSD.  An April 2007 note by his VA 
treating psychiatrist shows that the Veteran had PTSD 
secondary to an in-service sexual assault, as well as 
depression.  The Veteran reported that he had found out that 
"his attacker from the military" is dead and that, as a 
result, he has stopped feeling like he needs to have a gun in 
his pickup.  

The Veteran was afforded a VA PTSD examination following the 
Board's recent remand.  The examiner recorded the details of 
the alleged rape as provided by the Veteran, including that 
the Veteran did not know who his attackers were.  The Veteran 
reported that he was honorably discharged with no Article 
15s, and that he had no disciplinary problems in service.  
The examiner reported the results of her mental status 
examination, the details of which are not relevant here.  

Based on the Veteran's reported in-service rape, the examiner 
provided a diagnosis utilizing the American Psychiatric 
Association's Diagnostic and Statistical Manual of Mental 
Disorders (DSM-IV) criteria.  The DSM-IV Axis I (clinical 
disorders and other conditions that may be a focus of 
clinical attention) diagnosis was PTSD, chronic, due to 
military sexual trauma; major depressive disorder, severe, 
with psychotic features (due to PTSD).  Axis II (personality 
disorders and mental retardation) diagnosis was deferred.  
The Axis III (general medical conditions) diagnoses were many 
and need not be repeated here.  On Axis IV (psychosocial and 
environmental problems), the examiner noted significant 
problems with unemployability, chronic psychiatric illness, 
and chronic medical problems.  The Axis V (global assessment 
of functioning (GAF) score) report was 45 due to severe in-
service sexual trauma, and noted that the Veteran presented 
with serious impairment in social and occupational areas of 
functioning.  

In requesting the above examination, the examiner was asked 
to provide an opinion as to whether the Veteran's level of 
military performance after the date of the alleged rape could 
be consistent with his having experienced the sexual trauma.  
The examiner indirectly answered this question by noting that 
the Veteran's (current) symptoms are consistent with PTSD, 
and noted that the DSM IV PTSD symptoms can appear not 
necessarily after trauma, but can have delayed onset.  

Also of record are several statements from the Veteran, as 
well as supportive statements from the Veteran's wife and 
daughter, and a September 2007 statement from M.J., who 
briefly related that the Veteran had informed him three years 
previously that the Veteran had been assaulted in the 
military, and that it was his understanding that the Veteran 
continues to receive therapy related to that experience.  

III.  Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated during active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 
C.F.R. § 3.303.  Service connection may also be granted for 
any injury or disease diagnosed after service, when all the 
evidence, including that pertinent to service, establishes 
that the disease or injury was incurred in service.  38 
C.F.R. § 3.303(d).  Generally, service connection requires 
(1) medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances lay testimony, of in-
service incurrence or aggravation of an injury or disease, 
and (3) medical evidence of a nexus between the current 
disability and the in-service disease or injury.  See Hickson 
v. West, 12 Vet. App. 247 (1999).  

Service connection for PTSD specifically requires medical 
evidence diagnosing the condition in accordance with 
38 C.F.R. § 4.125(a) (which requires a diagnosis in 
accordance with the Diagnostic and Statistical Manual of 
Mental Disorders (4th ed. 1994) (DSM-IV)); a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.  38 C.F.R. 
§ 3.304(f).  

In claims based on in-service personal assault, evidence from 
sources other than the veteran's service records may 
corroborate his/her account of the stressor incident.  
38 C.F.R. § 3.304(f)(3).  Examples of such evidence include, 
but are not limited to, records from law enforcement 
authorities, rape crisis centers, mental health counseling 
centers, and statements from family members, roommates, 
fellow service members, or clergy.  Evidence of behavior 
changes following the claimed assault is one type of relevant 
evidence that may be found on these resources.  Id.  

Here, the Board finds that the preponderance of the evidence 
is against the claim.  The evidence fairly clearly shows that 
the Veteran has a current mental disorder, one that a recent 
examiner diagnosed as PTSD and that she linked to the 
Veteran's account of having been sexually assaulted while in 
military service.  However, other than the Veteran's own 
statements and other statements and diagnoses that are  based 
on his own, uncorroborated account, there is no credible 
supporting evidence that the claimed in-service stressor 
occurred, as is required by 38 C.F.R. § 3.304(f).    

The Veteran's STRs show no entry related to rape in service.  
While the entry in August 1964 was time coincident with the 
claimed attack, there is simply no evidence, other than the 
Veteran's own averment, that the laceration is in any way 
related to other than the recorded fall in quarters.  The 
record corroborates a fall, but not a sexual assault.  In 
fact, it appears that the Veteran was seen at 0300 hours for 
the laceration and about 0730 hours for a sore throat, cough, 
and chest congestion.  It was felt that he had a viral upper 
respiratory infection.  Neither record suggests that the 
Veteran had been assaulted.

As for the Veteran's statements, the Board notes that he has 
indicated that he did not know who the assailants were, but 
elsewhere in the record, he indicates that he learned that 
his assailant had died, so he no longer needed to carry a 
gun.  This sort of inconsistency regarding what he knew leads 
the Board to find a lack of credibility.

As noted above, examples of evidence tending to corroborate 
the sexual trauma include, but are not limited to, records 
from law enforcement authorities, rape crisis centers, mental 
health counseling centers, and statements from family 
members, roommates, fellow service members, or clergy.  
Evidence of behavior changes following the claimed assault is 
one type of relevant evidence that may be found on these 
resources.  Here, the only such statements are statements 
generated after the Veteran submitted his claim for service 
connection for PTSD; there is no such evidence that is even 
closely related in time to the alleged assault in service.  
Moreover, the Veteran's service records show improving-not 
declining-performance in the period following the time of 
the alleged assault.  

In sum, while there is evidence of a diagnosis of PTSD and a 
link, established by the recent VA medical examination, 
between current symptoms and an in-service sexual trauma, 
there is no credible supporting evidence that the claimed in-
service stressor occurred, as is required by 38 C.F.R. 
§ 3.304(f).  In the absence of any credible supporting 
evidence of the Veteran's claimed in-service sexual assault, 
service connection for PTSD related to military sexual trauma 
must be denied.  


ORDER

Entitlement to service connection for post-traumatic stress 
disorder is denied.  



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


